DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 2-21 are presented for examination. Instant application is CON of U.S. Patent No. 11,030,626 B2.  

Examiner’s Remarks


Prior Art: The prior art Ariff (2015/0250430 A1) teaches generally a method, a system, and a non-transitory computer-readable medium for determining financial health indicator. The prior art, however, fails to teach: “the financial indicator graphic associated with an application icon for an application of a mobile device, the application configured to display detailed information for the user account upon execution of the application, the financial indicator graphic displayed on the application icon and indicating a current status of the financial indicator; generating, based on the determination to modify the at least one of the plurality of financial strength indicators, a new layout of the plurality of financial strength indicators of the financial indicator graphic, the new layout being different from an initial layout displayed by the application icon prior to said accessing the account update; and communicating the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to user-selected budget goal” (claim 2) and “determining, based on analysis of the user budget with the account update, to modify at least one of a plurality of financial strength indicators of a financial indicator graphic for the financial indicator, the financial indicator graphic associated with an application icon configured to display detailed information for the user account upon execution of an application associated with the application icon, the financial indicator graphic displayed on the application icon and indicating a current status of the financial indicator, the plurality of financial strength indicators of the financial indicator graphic arranged on the application icon according to an initial layout; updating, based on the determination to modify the at least one of the plurality of financial strength indicators, the initial layout of the plurality of financial strength indicators as a new layout, the new layout being different from the initial layout displayed by the application icon; and providing the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to user-selected budget goal” (claims 10 and 16). These limitations appear in combination in independent claims 2, 10, and 16. 

Double Patenting




The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,6266 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections








Claim 2 is objected to because of the following recitation: “communicating the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to user-selected budget goal.” Since “user-selected budget goal” has already appeared earlier in the claim 2, this recitation should recite: “communicating the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to the user-selected budget goal.”

Claim 3 is objected to because of the following recitation: “the financial indicator graphic being further modifiable to indicate subsequent changes to user-selected budget goal.” Since “user-selected budget goal” has already appeared earlier in the claim 2 on which claim 3 depends on, this recitation should recite: “the financial indicator graphic being further modifiable to indicate subsequent changes to the user-selected budget goal.”

Claim 10 is objected to because of the following recitation: “provide the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to user-selected budget goal.” Since “user-selected budget goal” has already appeared earlier in the claim 10, this recitation should recite: “provide the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to the user-selected budget goal.”

Claim 11 is objected to because of the following recitation: “executing the instructions further causes the server toprovide a second user interface to the mobile device of the user.” It appears that “toprovide” is a typographical error, and that this recitation should recite: “executing the instructions further causes the server to provide a second user interface to the mobile device of the user.”

Claim 12 is objected to because of the following recitation: “processing a transaction for an item, associated with the user-selected budget goal, using funds from the account balance.” Since “an item” has already appeared earlier in the claim 12, this recitation should recite: “processing a transaction for the item, associated with the user-selected budget goal, using funds from the account balance.”

Claim 16 is objected to because of the following recitation: “providing the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to user-selected budget goal.” Since “user-selected budget goal” has already appeared earlier in the claim 16, this recitation should recite: “providing the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to the user-selected budget goal.”

Claim 17 is objected to because of the following recitation: “the financial indicator graphic being further modifiable to indicate subsequent changes to user-selected budget goal.” Since “user-selected budget goal” has already appeared earlier in the claim 16 on which claim 17 depends on, this recitation should recite: “the financial indicator graphic being further modifiable to indicate subsequent changes to the user-selected budget goal.”

Claim 17 is objected to because of the following recitation: “processing a transaction for an item, associated with the user-selected budget goal, using funds from the account balance.” Since “an item” has already appeared earlier in the claim 17, this recitation should recite: “processing a transaction for the item, associated with the user-selected budget goal, using funds from the account balance.”

Claim Rejections - 35 USC § 101
















35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-21 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  


















The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-9 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 10-15 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 16-21 is a non-transitory machine-readable medium which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 2-21 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-21, however, recite an abstract idea of generating a layout of the plurality of financial strength indicators. The creation of generating a layout of the plurality of financial strength indicators, as recited in the independent claims 2, 10, and 16, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 2, 10, and 16, which set forth or describe the recited abstract idea, are the following steps: “determining, based on analysis of the user budget with the account update, to modify at least one of a plurality of financial strength indicators of a financial indicator graphic for the financial indicator, the financial indicator graphic associated with an application icon for an application of a mobile device, the application configured to display detailed information for the user account upon execution of the application, the financial indicator graphic displayed on the application icon and indicating a current status of the financial indicator” (claim 2), “generating, based on the determination to modify the at least one of the plurality of financial strength indicators, a new layout of the plurality of financial strength indicators of the financial indicator graphic, the new layout being different from an initial layout displayed by the application icon prior to said accessing the account update” (claim 2), “monitoring transaction activity associated with a user account of a user of a mobile device, the user account associated with a user budget with a user-selected budget goal and an account balance” (claims 10 and 16), “determining, based on the monitoring of the transaction activity, an account update indicating at least one change to a financial indicator associated with the user account or the user budget” (claims 10 and 16), “determining, based on analysis of the user budget with the account update, to modify at least one of a plurality of financial strength indicators of a financial indicator graphic for the financial indicator, the financial indicator graphic associated with an application icon configured to display detailed information for the user account upon execution of an application associated with the application icon, the financial indicator graphic displayed on the application icon and indicating a current status of the financial indicator, the plurality of financial strength indicators of the financial indicator graphic arranged on the application icon according to an initial layout” (claims 10 and 16), “updating, based on the determination to modify the at least one of the plurality of financial strength indicators, the initial layout of the plurality of financial strength indicators as a new layout, the new layout being different from the initial layout displayed by the application icon” (claim 10).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 10 and 16 recite additional limitations: “a non-transitory memory storing instructions” (claim 10), “a processor configured to execute the instructions” (claim 10), and “a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations” (claim 16). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Still further, the following limitations of independent claims 2, 10, and 16, recite insignificant extra solution activity (for example, data gathering): “accessing an account update indicating at least one change to a financial indicator associated with a user account of a user of a mobile device, the user account associated with a user budget with a user-selected budget goal and an account balance” (claim 2), “communicating the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to user-selected budget goal” (claim 2), and “providing the new layout to the mobile device to cause the mobile device to modify the financial indicator graphic of the application icon to include the modified at least one of the plurality of financial strength indicators using the new layout, wherein the financial indicator graphic is further modifiable to indicate subsequent changes to user-selected budget goal” (claims 10 and 16). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 2, 10, and 16, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 2, 10, and 16, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	





















Step 2B of the Test: The additional elements of independent claims 2, 10, and 16, (see above under Step 2A – Prong 1) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0060] The user devices 602, merchant devices 604, payment service provider device 606, account provider devices 608, and/or financial strength indication system provider device 609 may each include one or more processors, memories, and other appropriate components30 for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein. 

[0070] In accordance with various embodiments of the present disclosure, computer system 800, such as a computer and/or a network server, includes a bus 802 or other communication 5mechanism for communicating information, which interconnects subsystems and components, such as a processing component 804 (e.g., processor, micro-controller, digital signal processor (DSP), etc.), a system memory component 806 (e.g., RAM), a static storage component 808 (e.g., ROM), a disk drive component 810 (e.g., magnetic or optical), a network interface component 812 (e.g., modem or Ethernet card), a display component 81410 (e.g., CRT or LCD), an input component 818 (e.g., keyboard, keypad, or virtual keyboard), a cursor control component 820 (e.g., mouse, pointer, or trackball), and/or a location 
determination component 822 (e.g., a Global Positioning System (GPS) device as illustrated, a cell tower triangulation device, and/or a variety of other location determination devices known in the art.) In one implementation, the disk drive component 810 may comprise a15 database having one or more disk drive components. 

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, and retrieving information to and from a user device, amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, and retrieving information to and from a user device, were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 2, 10, and 16, receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claim retrieves information in memory. The courts have recognized retrieving, receiving, and sending data, functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 2, 10, and 16, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 2, 10, and 16, are non-statutory under 35 USC § 101 in view of step 2B of the test. 



Dependent Claims: Dependent claims 3-9 depend on independent claim 2; dependent claims 11-15 depend on independent claim 10; and dependent claims 17-21 depend on independent claim 16. The elements in dependent claims 3-9, 11-15, and 17-21, which set forth or describe the abstract idea, are: “the financial indicator graphic being further modifiable to indicate subsequent changes to user-selected budget goal comprises: detecting a scan of an item by a merchant device during a payment request, the item being indicated by the user-selected budget goal; processing a transaction for the item using funds from the account balance; and generating a further modified layout of the plurality of financial strength indicators of the financial indicator graphic based on an additional account update indicting the user has met the user-selected budget goal” (claim 3 – further narrowing the abstract idea), “receiving the account update for a plurality of user budgets including the user budget, each of the plurality of user budgets associated with respective ones of a plurality of user-selected budget goals, wherein said accessing the account update is based on the received account update” (claim 4 – insignificant extra solution activity), “each of the plurality of financial strength indicators comprises an account balance level indicator associated with the user account or a parameter of the user-selected budget goal, and the account balance level indicator obfuscating a balance of the user account from display” (claim 5 – further narrowing the abstract idea), “at least one of the plurality of financial strength indicators indicates whether the user account is at or below the user-selected budget goal” (claim 6 – further narrowing the abstract idea), “providing a second user interface to the mobile device of the user that includes one or more selectable options to change expressions for the financial indicator, wherein the one or more selectable options include graphical indicators or auditory indicators, wherein the graphical indicators include the financial indicator graphic” (claim 7 – further narrowing the abstract idea), “the financial indicator graphic does not include any personal information associated with the user or detailed information about the user account” (claim 8 – further narrowing the abstract idea), “responsive to detecting an icon selection of the application icon by the user, communicating additional information to the mobile device, the additional information comprising the detailed information for the user account and the user-selected budget goal that is accessible by the user upon the execution of the application associated with the application icon” (claim 9 – insignificant extra solution activity), “executing the instructions further causes the server to provide a second user interface to the mobile device of the user that includes one or more selectable options to change expressions for the financial indicator, wherein the one or more selectable options include graphical indicators or auditory indicators, wherein the graphical indicators include the financial indicator graphic” (claim 11 – further narrowing the abstract idea), “the financial indicator graphic being further modifiable to indicate subsequent changes to user-selected budget goal comprises: detecting a scan of an item by a merchant device during a payment request, the item being indicated by the user-selected budget goal; processing a transaction for an item, associated with the user-selected budget goal, using funds from the account balance; and generating a further modified layout of the plurality of financial strength indicators of the financial indicator graphic based on an additional account update indicting the user has met the user-selected budget goal” (claims 12 and 17 – further narrowing the abstract idea), “executing the instructions further causes the server to receive the account update for a plurality of user budgets including the user budget, each of the plurality of user budgets associated with respective one of a plurality of user-selected budget goals, wherein said determining the account update is further based on the received account update” (claims 13 and 18 – insignificant extra solution activity), “in response to detecting an icon selection of the application icon by the user, communicating additional information to the mobile device, the additional information comprising the detailed information for the user account and the user-selected budget goal that is accessible by the user upon the execution of the application associated with the application icon” (claim 19 – insignificant extra solution activity), “each of the plurality of financial strength indicators comprises an account balance level indicator associated with the user account or a parameter of the user-selected budget goal, and the account balance level indicator obfuscating a balance of the user account from display” (claims 14 and 20 – further narrowing the abstract idea), and “the financial indicator graphic does not include any personal information associated with the user or detailed information about the user account” (claims 15 and 21 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 3-9, 11-15, and 17-21, do not correct the deficiencies of independent claims 2, 10, and 16, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-21 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shin et al. Understanding and prediction of mobile application usage for smart phones. UbiComp '12: Proceedings of the 2012 ACM Conference on Ubiquitous Computing. September 2012, Pages 173–182.

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619